NO. 07-02-0405-CR
                                 NO. 07-02-0406-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL E

                                DECEMBER 10, 2002

                         ______________________________


                      TIMOTHY LEE PHILLIPS, JR., APPELLANT

                                         V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

            NOS. 39,608-B & 39,434-B; HONORABLE JOHN BOARD, JUDGE

                         _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                             ABATEMENT AND REMAND




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by

assignment.
       Following orders of the trial court adjudicating him guilty of aggravated assault with

a deadly weapon in cause number 39,608-B and burglary of a building in cause number

39,434-B, appellant Timothy Lee Phillips, Jr. filed pro se notices of appeal. Both the trial

court clerk and court reporter filed and were granted extensions of time in which to file their

records due to nonpayment. Considering appellant’s incarceration and pro se status, we

now abate the appeal and remand the cause to the trial court for further proceedings.


       Upon remand the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute these appeals; and
       2. whether appellant is indigent and entitled to appointed counsel and
       preparation of a clerk’s record and a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue these appeals and is indigent, then the trial court shall

also take such measures as may be necessary to assure appellant effective assistance

of counsel, which may include the appointment of new counsel.              If new counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in the order appointing new counsel. Finally, the trial court shall execute

findings of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a

supplemental clerk’s record. A supplemental record of the hearing shall also be included


                                              2
in the appellate record. Finally, the trial court shall file the supplemental records with the

Clerk of this Court by Monday, February 10, 2003.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3